Yeager, J.,
dissenting.
I cannot agree with the majority opinion in this case. It appears to me that this court has taken a position on undisputed facts which position, in this case and for the future, places a claimant in a workmen’s compensation action in a less favorable position than a plaintiff in a common law action for damages for personal injuries or in ah action to recover for injuries under an accident insurance policy. This ought not to be true. This court ought not to add to the disadvantage of workmen’s compensation claimants already imposed by the Legislature wherein it declared among other declarations that there could be no recovery in the absence of objective symptoms of injury at the time of accident. *614Sec. 48-151, R. S. 1943; Shamp v. Landy Clark Co., 134 Neb. 73, 277 N. W. 802. This is not true in an action at common law or on an insurance policy. This statement requires no citation.
I am finding no particular fault with any principle of law announced in the majority opinion but I do seriously contend that the court has failed to recognize the true purport and effect of the facts.
I am in accord with the proposition that the burden of proof is upon the claimant in a compensation case to establish that personal injury was sustained by the employee by accident arising out of and in the course of his employment. I am also in accord with the proposition that a compensation award cannot be based on possibilities or probabilities but must be based upon sufficient evidence that the claimant incurred a disability arising out of and in the course of his employment.
My point is that the plaintiff herein did meet the requirements of these rules of law the majority opinion to the contrary notwithstanding.
The majority opinion disposes of the question of objective symptoms in the following words: “Examination of his abdomen and ankle disclosed no evidence of bruises or marks of violence and there were then no objective symptoms of a ruptured gall bladder.”
In my opinion this is neither a complete nor proper disposition of this question. The statute as applied to this case does not exact objective symptoms of a ruptured gall bladder. It only requires “objective symptoms of an injury.” Of course I would not contend that objective symptoms not in the vicinity of the ultimate injury complained of would satisfy the statute, but surely if objective symptoms were found in the immediate vicinity the burden of proof in this respect would be met. Surely the Legislature did not intend, when it placed this already unusual burden on a workmen’s compensation claimant, to have the court interpret it to mean that there could never be a recovery unless the objective symptom was a manifestation of the disabling injury.
*615I think there was evidence of objective symptoms within the true meaning of the statute. Within a short time after the first fall the plaintiff called upon his doctor to have a hand dressed. The condition of the hand had no connection with the fall. At the time, however, it is apparent that an examination of plaintiff’s abdomen was made. Testifying with regard to it the physician said: “I dressed his hand and examined his abdomen and I couldn’t find much outside of his complaint — much symptoms. There wasn’t a great deal of tenderness or a great deal of rigidity of the muscles, but he still complained of his pain and appeared sick.” It is clear to me that this amounts to a statement that rigidity of abdominal muscles — objective symptoms — was found.
This court is powerless to do anything about the unfavorable inequality of claimants in workmen’s compensation cases with plaintiffs in common law actions for personal injuries and plaintiffs in actions on accident insurance policies created by the Legislature but it should not add to that inequality by a strained interpretation of “objective symptoms.”
Coming now to the question of whether or not, aside from the question of objective symptoms, plaintiff has sustained the burden of proof imposed upon him by law, I respectfully insist that he has done so sufficiently and without contradiction.
The majority insist that his evidence leaves him in the realm of possibility, probability, and speculation. With this I cannot agree.
The attending physician and the operating surgeon each gave it as his opinion that the ruptured gall bladder came about in consequence of the fall or falls. The pertinent portion of the testimony of the physician was the following: Q. “Do you know at this time what the diagnosis should be? A Today? Q Yes. A He had a ruptured gall bladder. Q He had a ruptured gall bladder ? A That was found on surgery. Q To what do you attribute that, Doctor? * * * A From his symptoms and the times I saw him and for the conditions that he complained of and his physical condition, *616I would say that it was the result of his falls. Q The result of the falls of December 25th and December 27th? A Yes. * * * Q Well, Doctor, from the history and your findings, what would you say that Mr. Hassmann suffered there on December 25th and 27th as a result of this fall? A I believe he suffered abdominal injury and the findings from the surgery indicated that abdominal injury was a ruptured gall bladder.”
The pertinent portion of the testimony of the surgeon was the following: “Q This abscess that you spoke about, Doctor, where was that? A Well, that was a walled-off abscess in the region of the gall-bladder. Q Connected with the gall-bladder? A Yes. Q1 In your opinion what caused that? A Well, I would just have to say this: that he evidently had had this gall-bladder trouble, which evidently didn’t give him symptoms, but following the trauma the symptoms became evident. * * * Q In other words, the condition there in the gall-bladder was aggravated by this fall ? * * * A Well, the only thing I can say is that the sequence of events would make one have to consider that the trauma precipitated his trouble. Q In other words, in your opinion then this condition he had at the hospital was precipitated by this fall dr aggravated? * * * A Yes.”
On cross-examination this surgeon gave the following testimony: “Q But isn’t it a fact, Doctor, that this roli that this fall played in aggravating this diseased condition is purely conjectural? A Well, I suppose to be honest one would have to say that too. * * * Q But in this particular case it is questionable, isn’t it, Doctor? A There you fellows are right back to the same spot and I am trying- to be honest with you and tell you it is just the association of the history and the subsequent findings.”
It is true that the testimony of the surgeon on cross-examination would seem to cast some doubt upon his opinion but that is not true of the testimony of the physician.
As against the considered opinion of these two witnesses the defendant called a specialist in internal medicine and diagnosis. This witness based his testimony on experience *617and knowledge of the subject in hand, the history of the case, hospital records, and the testimony given by other witnesses. He did not refute or attempt to refute the opinions of plaintiff’s witnesses. He expressed no opinion. The pertinent part of his testimony is the following: “Q In other words, you wouldn’t tell this Court this fall had nothing to do with the perforation, would you? A No; I cannot say that it did; or I cannot say that it didn’t. I am perfectly open minded about it.” And again: “I have seen them there and if the trauma was there, there is no difference between this case and the cases that I have seen and handled where there is no history of trauma indicated. It is purely conjecture. I could not say. Anything is possible.”
All that he did or attempted to do was to speculate. Is the proper and competent evidence of plaintiff to be overcome by admitted speculation? It would be a strange rule that a plaintiff should be required to prove his claim by proper and competent evidence and he must remove himself from the realm of speculation but mere speculation on the part of his adversaries without denial may be sufficient to defeat his claim founded upon evidence.
In the light of the recent cases of Long v. Railway Mail Assn., 145 Neb. 623, 17 N. W. 2d 675, and McNaught v. New York Life Ins. Co., 145 Neb. 694, 18 N. W. 2d 56, it is clear that if this were a case triable to a jury the evidence of plaintiff here would be sufficient upon which to base a verdict. In truth a comparison of the evidence .here with that in Long v. Railway Mail Assn., supra, will disclose that if this were a jury case the evidence alone of the surgeon, weakened as it is by the answers on cross-examination, would be sufficient to sustain a verdict.
This being true and there being- no evidence to counter that of plaintiff, should this court, on the mere record, in the face of the fact that the trial court had opportunity to observe the witnesses who appeared in court and testified, and found and decreed that the plaintiff had proven a right of recovery under the workmen’s compensation law, disbelieve the plaintiff’s testimony and overturn that finding and decree ? I respectfully insist that it should not do so.